Citation Nr: 1511150	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  11-12 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for acquired psychiatric disability, to include anxiety disorder.    

2.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability, to include rhomboid muscle strain.  


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk







INTRODUCTION

The Veteran served on active duty from September 1982 to August 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, in pertinent part, found that new and material evidence had not been received to reopen the claim for service connection for atypical anxiety disorder with depressive features and service connection for rhomboid muscle strain/spasm.

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for a nervous condition as encompassing entitlement to service connection for an acquired psychiatric disability, regardless of the precise diagnosis. 

This appeal was processed, in part, using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2011 VA Form 9, the Veteran reported that he now lived at the Veterans Home in Juan Diaz.  He stated that he received treatment there as well and requested that records from that facility, "Casa del Veterano Juana Diaz," be obtained.  The VBMS file reveals that he was sent a request to provide VA with authorization to obtain those records in a November 2014 letter; however, the letter was not sent to the Veterans Home in Juan Diaz.  In addition, the Board added a new address for the Veteran on January 2015 to VACOLS.  As it appears that the November 2014 letter may have been sent to the wrong address, and as this evidence is relevant to the claim, the Board finds that a remand is necessary in order to ensure that the duty to assist has been fulfilled.  

In addition, the file demonstrates that the Veteran reported treatment at the San Juan VA medical center (VAMC).  However, the last VA treatment of record is dated in February 2009.  The Board notes that the file was certified for appeal almost six years later.  Therefore, upon remand, all outstanding records of ongoing VA treatment must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to obtain and verify the Veteran's current mailing address.  

2.  Then, send a letter to the Veteran at that address requesting that he provide releases authorizing VA to obtain all records of private treatment, including at the Veterans Home in Juan Diaz.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




